Citation Nr: 1711962	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  10-22 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1968 to January 1970.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


REMAND

In December 2014, the Board remanded the claims on appeal for the Veteran to be afforded a VA examination, which was conducted in April 2015.  The VA examiner concluded that the Veteran's right and left knee degenerative arthritis were not caused by, a result of, or aggravated by military service.  The examiner's rationale for that conclusion was in part based on the assumption that the Veteran had right and left knee disorders that pre-existed service.  The examiner also noted that the arthritis and chondromalacia patella of the right and left knees were diagnosed during service, but doubted the validity of the diagnosis of arthritis as x-rays during service were found to be normal.

A presumption of soundness attaches to a Veteran upon entry into service if his entrance examination is clear of any noted diseases or disabilities.  If so, the burden then shifts to VA to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability, both preexisted and was not aggravated by service.  See 38 C.F.R. 3.306(b) (2016); Wagner v. Principi, 370 F.3d 1089, 1093 (Fed. Cir. 2004).  

The VA examiner noted the Veteran's statements that he had pre-existing pain in both knees prior to service.  The Veteran also stated at his August 2014 hearing before the Board that he had pre-existing right and left knee disorders when he entered service.  However, his service treatment records include his pre-induction report of medical examination in February 1968, which revealed a normal clinical evaluation of the lower extremities.  In his February 1968 report of medical history, the Veteran indicated that he had swollen or painful joints, and was previously treated for right knee problems prior to service.  The physician's summary noted that the Veteran had pain in his right knee with activity, but that a letter from his orthopedic surgeon revealed no disease.  Service personnel records include a December 1969 application for discharge, which was signed by the Veteran.  The form included a general statement that the Veteran was unfit for retention in the military service by reason of physical disability "which is considered to have existed prior to enlistment and which appears to be not incident to, or aggravated" by military service.     

A history of conditions existing prior to service recorded at the time of the entrance examination does not constitute a notation of such conditions for the purpose of establishing whether the Veteran was of sound condition at enlistment.  38 C.F.R. § 3.304(b)(1) (2016).  When, as in this case, a right knee condition is noted on a report of medical history and not diagnosed or noted on examination of the Veteran on entry, the presumption of soundness is not rebutted.  

While the Veteran noted a history of right knee problems in his February 1968 report of medical history and indicated having a pre-existing disability in the December 1969 application for discharge, a pre-existing right knee disability was not diagnosed or recorded by the medical professional at the time of the February 1968 entrance examination.  Therefore, in order to rebut the presumption of soundness, there must be a finding that the evidence clearly and unmistakably shows that the disease or injury existed prior to service and that the disease or injury clearly and unmistakably was not aggravated by service.  38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  As the VA examiner did not address whether a right knee and left knee disorder clearly and unmistakably pre-existed service and clearly and unmistakably was not aggravated by service, the VA examiner cannot rely on the Veteran's history as basis for a negative nexus finding.  Therefore, the Board finds the VA examiner's opinion to be inadequate and additional opinion is required.   

Additionally, the examiner also found that the Veteran's current right and left knee disabilities were not due to any in-service injury or diagnosis, including the in-service diagnosis of bilateral chondromalacia patella.  However, no rationale was provided for the conclusions that the Veteran's right knee chondromalacia patella during service "would have nothing to do with the subsequent development of DJD over the years," and that his chondromalacia patella in the left knee during service "would have nothing to do the subsequent need for meniscus surgery in 1973 and is unrelated to his development of DJD over the years."  

When a medical examination is provided, VA must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Because of the deficiencies discussed above, the Board finds that a supplemental opinion must be obtained on remand.
  
Accordingly, the case is remanded for the following action:

1.  The RO must obtain an addendum opinion from the examiner who provided the April 2015 VA opinion, or if not available, another appropriate examiner must provide the opinion.  An examination must be scheduled only if the examiner deems it necessary.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.

Following a review the evidence of record, with attention to the service treatment records and lay statements of record, including the Veteran's statements regarding the onset of knee problems during service and continuity since service, the examiner must then provide the following opinions:

a)  Whether any previously or currently diagnosed right and/or left knee disorders existed prior to the Veteran's active duty service.  If the examiner finds that a right and/or left knee disorder did pre-exist service, the examiner must state the specific evidence upon which this finding is based.  

b)  If the examiner determines that any diagnosed right and/or left knee disorder did exist prior to service, the opinion must address whether the disorder was NOT aggravated beyond the natural progression of the disease or disability during the Veteran's active duty service.  If so, the examiner must state the specific evidence upon which this finding is based.

c)  If the examiner determines that any diagnosed right and/or left knee disorder did not exist prior to service, the opinion must state whether any right and left knee disorders diagnosed are due to the Veteran's active duty service.  The examiner must state upon the specific evidence this determination is based. 

In providing this opinion, the examiner must specifically consider and discuss the Veteran's service treatment records which show diagnoses of bilateral arthritis, chondromalacia patella, and traumatic synovitis secondary to chondromalacia patella.  

A complete rationale for all opinions rendered must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

2.  The medical report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the RO must implement corrective procedures.

3.  After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Veteran's claims.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

